Case 2:20-cv-06903-SVW-AFM Document 25 Filed 03/08/21 Page 1 of 1 Page ID #:400

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-06903-SVW-AFM                                            Date: March 8, 2021
           Mario U. Grassano v. The Los Angeles Society for the Prevention of
Title      Cruelty to Animals et al


Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Notice of Dismissal (Filed March 3, 2021; ECF No. 25)

      Plaintiff has filed a Notice of Dismissal dismissing this action pursuant to Federal
Rule of Civil Procedure 41(a). Each defendants shall file a response to the Notice (including
whether it stipulates to dismissal) no later than March 15, 2021.
        IT IS SO ORDERED.




                                                                    Initials of Preparer            :
                                                                                                   ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
